            Case 15-20237              Doc 198      Filed 04/10/19 Entered 04/10/19 08:19:24                          Desc Main
                                                     Document     Page 1 of 22


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION


In re:                                                               §
TAIYM, NADER                                                         §           Case No. 15-20237
                                                                     §
                                                                     §
                                         Debtors(s)                  §

                                                   TRUSTEE’S FINAL REPORT (TFR)

            The undersigned trustee hereby makes this Final Report and states as follows:
            1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 06/10/2015. The
         undersigned trustee was appointed on 06/10/2015.
            2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.
            3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
         exempt property pursuant to 11 U.S.C. §522, or have been or will be abandoned pursuant to 11 U.S.C. §554.
         An individual estate property record and report showing the disposition of all property of the estate is
         attached as Exhibit A.
            4. The trustee realized gross receipts of                                   $                     128,793.43
                Funds were disbursed in the following amounts:
                 Payments made under an interim disbursement                                                         0.00
                 Administrative Expenses                                                                        12,189.54
                 Bank Service Fees                                                                                 960.93
                 Other Payments to Creditors                                                                         0.00
                 Non-Estate funds paid to 3rd Parties                                                                0.00
                 Exemptions paid to the Debtor                                                                       0.00
                 Other Payments to Debtor                                                                            0.00
                 Leaving a balance on hand of 1                                         $                     115,642.96




1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will
be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011) Page 1
           Case 15-20237               Doc 198        Filed 04/10/19 Entered 04/10/19 08:19:24                            Desc Main
                                                       Document     Page 2 of 22

The remaining funds are available for distribution.

            5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.
             6. The deadline for filing non-governmental claims in this case was 11/09/2015 and the deadline for
       filing governmental claims was 11/09/2015. All claims of each class which will receive a distribution have
       been examined and any objections to the allowance of claims have been resolved. If applicable, a claims
       analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

            7. The Trustee’s proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. §326(a), the maximum compensation allowable to the trustee is $9,689.67.
       To the extent that additional interest is earned before case closing, the maximum compensation may
       increase.
     The trustee has received $0.00 as interim compensation and now requests a sum of $9,689.67, for a total
compensation of $9,689.672. In addition, the trustee received reimbursement for reasonable and necessary
expenses in the amount of $0.00, and now requests reimbursement for expenses of $0.00 for total expenses of
$0.00
     Pursuant to Fed. R. Bank. P. 5009, I hereby certify, under penalty of perjury, that the foregoing report is
true and correct.


        Date :       10/29/2018                                   By :    /s/ Andrew J. Maxwell
                                                                          Trustee


    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4 (a)(2) applies.




2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) Page 2
                                              Case 15-20237               Doc 198          Filed 04/10/19 Entered 04/10/19 08:19:24                                Desc Main
                                                                                            Document     Page 3 of 22
                                                                                                                                                                                                                       Page 1
                                                                                                        FORM 1
                                                                                    INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                      ASSET CASES
                  Case No: 15-20237                                             Judge: Jacqueline P. Cox                                                        Trustee Name:     Andrew J. Maxwell
               Case Name: TAIYM, NADER                                                                                                         Date Filed (f) or Converted (c):   06/10/2015 (f)
                                                                                                                                                        341(a) Meeting Date:      07/15/2015
       For Period Ending: 10/29/2018                                                                                                                          Claims Bar Date:    11/09/2015

                                          1                                                      2                          3                          4                           5                            6
                                                                                                                      Est Net Value
                                                                                                                  (Value Determined by                                                               Asset Fully Administered
                                                                                                                                               Property Formally
                                   Asset Description                                   Petition/Unscheduled        Trustee, Less Liens,                                 Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                                  Abandoned
                       (Scheduled and Unscheduled (u) Property)                                Values                  Exemptions,                                            the Estate                 Remaining Assets
                                                                                                                                                  OA=554(a)
                                                                                                                    and Other Costs)
1.      Location: 10451 Forest Lane, Chicago Ridge IL 6041                                       250,000.00                          0.00                                                   0.00               FA
2.      8125 S. Halsted Chicago, Illinois                                                        130,000.00                 100,000.00                                                      0.00               FA
3.      Cash                                                                                           100.00                        0.00                                                   0.00               FA
4.      Financial Accounts                                                                            1,500.00                       0.00                                                   0.00               FA
5.      Household Goods                                                                               1,500.00                       0.00                                                   0.00               FA
6.      Wearing Apparel                                                                                200.00                        0.00                                                   0.00               FA
7.      Stock                                                                                             0.00                   2,100.00                                               2,100.00               FA
8.      Vehicles - 2004 Elantra                                                                        800.00                     800.00                                                    0.00               FA
9.      rents, issues, and profits from 8125 Halsted RE (u)                                               0.00                  50,693.43                                              50,693.43               FA
10.     potential avoidance actions (u)                                                                   0.00                       1.00                                                   0.00               FA
11.     adversary cx v. Natour to avoid RE master (u)                                                     0.00                  70,000.00                                              70,000.00               FA
12.     2011 Jeep (u)                                                                                18,600.00                   6,000.00                                               6,000.00               FA
13.     2010 Ford E250 Cargo van (u)                                                                 12,075.00                  11,175.00                                                   0.00               FA

                                                                                                                                                                                              Gross Value of Remaining Assets

     TOTALS (Excluding Unknown Values)                                                          414,775.00                 240,769.43                                                  128,793.43                        0.00


     Re Prop. #2   this may be multiple parcels (SUBJECT TO ALLEGED MASTER LEASE TO R. NATOUR) (rents listed in separate category)(the value is being reflected in item 11)
     Re Prop. #3   cash
     Re Prop. #4   Byline checking account
     Re Prop. #5   miscellaneous
     Re Prop. #6   miscellaneous
     Re Prop. #7   8103 S. Halsted, Inc. 100% owner Business discontinued. sold per court order
     Re Prop. #8   2004 Hyundai Elantra


     UST Form 101-7-TFR (5/1/2011) (Page 3)                                                                                                                                                              Exhibit A
                                          Case 15-20237                 Doc 198           Filed 04/10/19 Entered 04/10/19 08:19:24                                Desc Main
                                                                                           Document     Page 4 of 22
                                                                                                                                                                                                                        Page 2
                                                                                                      FORM 1
                                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                    ASSET CASES
            Case No: 15-20237                                                 Judge: Jacqueline P. Cox                                                        Trustee Name:      Andrew J. Maxwell
         Case Name: TAIYM, NADER                                                                                                             Date Filed (f) or Converted (c):    06/10/2015 (f)
                                                                                                                                                      341(a) Meeting Date:       07/15/2015
  For Period Ending: 10/29/2018                                                                                                                             Claims Bar Date:     11/09/2015

                                      1                                                         2                           3                        4                             5                              6
                                                                                                                     Est Net Value
                                                                                                                (Value Determined by                                                               Asset Fully Administered
                                                                                                                                              Property Formally
                             Asset Description                                      Petition/Unscheduled          Trustee, Less Liens,                                  Sale/Funds Received by       (FA) / Gross Value of
                                                                                                                                                 Abandoned
                 (Scheduled and Unscheduled (u) Property)                                   Values                   Exemptions,                                              the Estate               Remaining Assets
                                                                                                                                                 OA=554(a)
                                                                                                                   and Other Costs)
Re Prop. #9 cell tower and master lease rental payments - estimated based on length of master lease if it is performed (2 years)
Re Prop. #10 avoidance actions - none filed
Re Prop. #11 lawsuit to avoid master lease on 8125 Halsted RE (litigation that if successful would result in category 2 being more valuable)(the value is based on a settlement reached in summer 2017 and approved in fall
2017)
Re Prop. #12 added by amended Schedule B
Re Prop. #13 Cargo van has no engine; Heath reported not saleable


Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
-estimated TFR date changed because unsure of income tax implications until initial return is received from accountant - she is employed and working on the return

- prior to the settlement payment, Trustee filed a revocation of discharge adversary complaint against Debtor based on failure ot turn over 541 property (November 2017). After all funds were paid, it did not appear
economically justified to pursue the revocation of discharge. Trustee sent all parties notice of a motion to dismiss the adversary
 no party objected or was willing to prosecute the adversary and the Court granted the motion.
-Trustee is waiting on preparation of income tax return(s) and then should be ready to prepare TFR. The legal fees in this case are very substantial so notwithstanding a very good recovery the distribution will be negatively
impacted.

both item 11 and 9 (Natour adversary and RE related) settlement completed October 2017, waiting for rental accounting. Item 9 seeking rental accounting October 2017. Court approved settlement and Natour paid
amounts due in January 2018.
filed additional turn over motion for Jeep and title, granted
 Jeep delivered to auctioneer
 undisclosed lien on title has prevented sale
 motion for contempt filed and pending

filed motion to settle with D re Jeep - court approved and D paid the funds.
adversary proceeding against Natour is moving forward with representation by additional counsel (item 11 settled
 see above)
coordinated with UST to examine Debtor regarding financial transactions
 continuing to pursue turnover of estate assets 4-16
corp stock sold per o/c early 2016
significant RE value (land trust), disputed lien claim and "master lease"
 adversary filed against Natour to avoid "master lease" of RE. D
s attorney is defending it. Pending



UST Form 101-7-TFR (5/1/2011) (Page 4)                                                                                                                                                                    Exhibit A
                                      Case 15-20237        Doc 198      Filed 04/10/19 Entered 04/10/19 08:19:24                         Desc Main
                                                                         Document     Page 5 of 22
                                                                                                                                                                                          Page 3
                                                                                     FORM 1
                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                   ASSET CASES
           Case No: 15-20237                                  Judge: Jacqueline P. Cox                                                Trustee Name:     Andrew J. Maxwell
        Case Name: TAIYM, NADER                                                                                      Date Filed (f) or Converted (c):   06/10/2015 (f)
                                                                                                                              341(a) Meeting Date:      07/15/2015
  For Period Ending: 10/29/2018                                                                                                     Claims Bar Date:    11/09/2015

                                  1                                          2                       3                      4                            5                         6
                                                                                                Est Net Value
                                                                                            (Value Determined by                                                        Asset Fully Administered
                                                                                                                     Property Formally
                           Asset Description                        Petition/Unscheduled     Trustee, Less Liens,                            Sale/Funds Received by       (FA) / Gross Value of
                                                                                                                        Abandoned
               (Scheduled and Unscheduled (u) Property)                     Values               Exemptions,                                       the Estate               Remaining Assets
                                                                                                                        OA=554(a)
                                                                                              and Other Costs)
UST REVIEW ENCOURAGED
ASSET NOTICE FILED 8/7/15
MOTION TO COMPEL DEBTOR TO TURN OVER 8/14/15, OK PURSUING       DOCUMENTS AND INFORMATION
727 DEADLINE FILED 9/9/2015, EXTENDED
RECEIVED FUNDS FROM VERTICAL BRIDGE 9/21/2015, BUT LEASE HAS BEEN TERMINATED
DEBTOR SOUGHT TO CONVERT TO CH 13 HAS NOW WITHDRAWN THE MOTION
TRUSTEE INVESTIGATING SALE OF RE AND AVOIDANCE OF LEASE



Initial Projected Date of Final Report(TFR) : 12/31/2016       Current Projected Date of Final Report(TFR) : 12/31/2018


Trustee’s Signature       /s/Andrew J. Maxwell                               Date: 10/29/2018
                          Andrew J. Maxwell
                          3010 N. California Avenue
                          Chicago, IL 60618
                          Phone : (312) 368-1138




UST Form 101-7-TFR (5/1/2011) (Page 5)                                                                                                                                      Exhibit A
                                     Case 15-20237         Doc 198       Filed 04/10/19 FORM Entered
                                                                                              2        04/10/19              08:19:24         Desc Main                                            Page 1
                                                                          Document
                                                                  ESTATE CASH              Page 6 of 22RECORD
                                                                              RECEIPTS AND DISBURSEMENTS

                 Case No: 15-20237                                                                                                           Trustee Name: Andrew J. Maxwell
              Case Name: TAIYM, NADER                                                                                                          Bank Name: Associated Bank
                                                                                                                                      Account Number/CD#: ******2789 Checking Account
       Taxpayer ID No: **-***2619                                                                                             Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 10/29/2018                                                                                            Separate bond (if applicable): 0.00

    1                   2                          3                                          4                                                 5                      6                      7
                                                                                                                           Uniform
Transaction         Check or                                                                                                Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From                  Description of Transaction                 Code           Deposits($)         Disbursements($)            Balance($)
09/21/2015             [9]       VERTICAL BRIDGE REIT, LLC             CELL PHONE TOWER RENTS                              1222-000               5,630.81                                        5,630.81
                                 750 PARK OF COMMERCE DR. STE 200
                                 BOCA RATON , FL 33487

09/21/2015            10001      COOK COUNTY RECOREDER OF DEEDS        NOTICE OF CLAIM OF TRUSTEE                          2420-000                                           52.00               5,578.81
                                 118 N CLARK ST                        8125 S HALSTED;PIN 20-33-116-009-0000
                                 CHICAGO , IL 60602

10/07/2015                       ASSOCIATED BANK                       BANK SERVICE FEE                                    2600-000                                           10.00               5,568.81


11/06/2015                       ASSOCIATED BANK                       BANK SERVICE FEE                                    2600-000                                           10.00               5,558.81


11/23/2015             [9]       NADER F TAIYM                         RENT FOR COMMERCIA LBLG                             1222-000               1,600.00                                        7,158.81


*11/23/2015           10002      NADER F TAIYM                         RENT FOR COMMERCIAL BLG                             1222-000             (1,600.00)                                        5,558.81


*11/23/2015                      Reverses Check # 10002                RENT FOR COMMERCIAL BLG                             1222-000               1,600.00                                        7,158.81
                                                                       ERROR-

12/07/2015                       ASSOCIATED BANK                       BANK SERVICE FEE                                    2600-000                                           10.00               7,148.81


12/28/2015            10003      CHASE VISA                            AUTO OWNERS INSURANCE- RE ins premi                 2420-000                                         3,673.50              3,475.31
                                                                       Visa last 4 #s 0353;CO 517-323-1200 MI on 12/8/15



                                                                                                                     Page Subtotals               7,230.81                  3,755.50




UST Form 101-7-TFR (5/1/2011) (Page 6)                                                                                                                                                 Exhibit B
                                     Case 15-20237         Doc 198       Filed 04/10/19 FORM Entered
                                                                                              2        04/10/19       08:19:24          Desc Main                                           Page 2
                                                                          Document
                                                                  ESTATE CASH              Page 7 of 22RECORD
                                                                              RECEIPTS AND DISBURSEMENTS

                 Case No: 15-20237                                                                                                     Trustee Name: Andrew J. Maxwell
              Case Name: TAIYM, NADER                                                                                                    Bank Name: Associated Bank
                                                                                                                                Account Number/CD#: ******2789 Checking Account
       Taxpayer ID No: **-***2619                                                                                      Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 10/29/2018                                                                                     Separate bond (if applicable): 0.00

    1                   2                          3                                            4                                         5                     6                      7
                                                                                                                   Uniform
Transaction         Check or                                                                                        Trans.                                                         Account/ CD
   Date             [Refer#]            Paid To / Received From                   Description of Transaction        Code             Deposits($)        Disbursements($)            Balance($)
*01/05/2016            [7]       NADER TAIYM                           sale of corp stock per o/c                  1129-000                2,000.00                                        5,475.31


01/08/2016                       ASSOCIATED BANK                       BANK SERVICE FEE                            2600-000                                            10.63               5,464.68


*01/15/2016            [7]       NSF CHECK- 1-11-2016                  NSF BOUNCED CHECK                           1129-000               (2,000.00)                                       3,464.68


01/18/2016            10004      CHASE VISA                            AUTO OWNERS INSURANCE                       2420-000                                          2,868.50               596.18
                                                                       Visa last 4 #s 0353;ACCOUNT 014705440



02/02/2016             [7]       DAVID P. LLOYD                        sale of corp stock per o/c                  1129-000                2,100.00                                        2,696.18
                                 615B S LAGRANGE RD
                                 LA GRANGE , IL 60525

02/05/2016                       ASSOCIATED BANK                       BANK SERVICE FEE                            2600-000                                            10.00               2,686.18


02/12/2016                       Bank fee                              bank fee                                    2600-000                                            12.00               2,674.18


03/04/2016             [9]       DAVID P LLOYD                         HALSTED RENT                                1222-000                2,000.00                                        4,674.18
                                 615B LAGRANGE ROAD
                                 LA GRANGE , IL 60525

03/07/2016                       ASSOCIATED BANK                       BANK SERVICE FEE                            2600-000                                            10.00               4,664.18



                                                                                                               Page Subtotals              4,100.00                  2,911.13




UST Form 101-7-TFR (5/1/2011) (Page 7)                                                                                                                                          Exhibit B
                                     Case 15-20237         Doc 198       Filed 04/10/19 FORM Entered
                                                                                              2        04/10/19     08:19:24          Desc Main                                        Page 3
                                                                          Document
                                                                  ESTATE CASH              Page 8 of 22RECORD
                                                                              RECEIPTS AND DISBURSEMENTS

                 Case No: 15-20237                                                                                                   Trustee Name: Andrew J. Maxwell
              Case Name: TAIYM, NADER                                                                                                  Bank Name: Associated Bank
                                                                                                                              Account Number/CD#: ******2789 Checking Account
       Taxpayer ID No: **-***2619                                                                                    Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 10/29/2018                                                                                   Separate bond (if applicable): 0.00

    1                   2                          3                                          4                                         5                     6                   7
                                                                                                                 Uniform
Transaction         Check or                                                                                      Trans.                                                      Account/ CD
   Date             [Refer#]            Paid To / Received From                 Description of Transaction        Code             Deposits($)        Disbursements($)         Balance($)
04/07/2016                       ASSOCIATED BANK                       BANK SERVICE FEE                          2600-000                                          10.00              4,654.18


04/12/2016            10005      ARTHUR B. LEVINE COMPANY              Bond Blanquet                             2300-000                                           2.14              4,652.04
                                 370 LEXINGTON AVE                     Bond # 10BSBGR6291
                                 SUITE 1101
                                 NEW YORK , NY 10017

05/04/2016             [9]       NADER TAIYM                           HALSTED RENT TO 4.16                      1222-000                6,400.00                                  11,052.04


05/06/2016                       ASSOCIATED BANK                       BANK SERVICE FEE                          2600-000                                          10.00           11,042.04


*06/07/2016            [9]       NADER TAIYM                           RENT PAYMENT                              1222-000                1,000.00                                  12,042.04


06/07/2016                       ASSOCIATED BANK                       BANK SERVICE FEE                          2600-000                                          15.49           12,026.55


*06/15/2016                      NSF- Bounced check                    NSF- BOUNCED CHECK                        1122-000               (1,000.00)                                 11,026.55


07/08/2016                       ASSOCIATED BANK                       BANK SERVICE FEE                          2600-000                                          16.15           11,010.40


07/12/2016             [9]       NADER TAIYM                           HALSTED RENT                              1222-000                1,000.00                                  12,010.40


*07/15/2016                      NADER TAIYM                           RENT FOR HALSTED                          1222-000                2,100.00                                  14,110.40



                                                                                                             Page Subtotals              9,500.00                  53.78



UST Form 101-7-TFR (5/1/2011) (Page 8)                                                                                                                                     Exhibit B
                                     Case 15-20237          Doc 198       Filed 04/10/19 FORM Entered
                                                                                               2        04/10/19               08:19:24          Desc Main                                        Page 4
                                                                           Document
                                                                   ESTATE CASH              Page 9 of 22RECORD
                                                                               RECEIPTS AND DISBURSEMENTS

                 Case No: 15-20237                                                                                                              Trustee Name: Andrew J. Maxwell
              Case Name: TAIYM, NADER                                                                                                             Bank Name: Associated Bank
                                                                                                                                         Account Number/CD#: ******2789 Checking Account
       Taxpayer ID No: **-***2619                                                                                               Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 10/29/2018                                                                                              Separate bond (if applicable): 0.00

    1                   2                            3                                           4                                                 5                     6                   7
                                                                                                                             Uniform
Transaction         Check or                                                                                                  Trans.                                                     Account/ CD
   Date             [Refer#]             Paid To / Received From                   Description of Transaction                 Code            Deposits($)        Disbursements($)         Balance($)
07/15/2016             [9]       NADER TAIYM                            HALSTED RENT                                         1222-000               2,400.00                                  16,510.40


*07/15/2016                      Reverses Deposit # 9                   RENT FOR HALSTED                                     1222-000              (2,100.00)                                 14,410.40
                                                                        incorrect amount

07/22/2016                       bank service fee for NSF               Ban fee for NSF                                      2600-000                                         12.00           14,398.40


08/05/2016                       ASSOCIATED BANK                        BANK SERVICE FEE                                     2600-000                                         19.28           14,379.12


*08/22/2016            [7]       Reverses Adjustment OUT on 01/15/16    NSF BOUNCED CHECK                                    1129-000               2,000.00                                  16,379.12


*08/22/2016            [7]       Reverses Deposit # 3                   sale of corp stock per o/c                           1129-000              (2,000.00)                                 14,379.12


*08/22/2016                      Reverses Adjustment OUT on 06/15/16    NSF- BOUNCED CHECK                                   1122-000               1,000.00                                  15,379.12
                                                                        Corrected the NSF transaction according to UST TIR
                                                                        finding

*08/22/2016            [9]       Reverses Deposit # 7                   RENT PAYMENT                                         1222-000              (1,000.00)                                 14,379.12


09/08/2016                       ASSOCIATED BANK                        BANK SERVICE FEE                                     2600-000                                         21.38           14,357.74


10/07/2016                       ASSOCIATED BANK                        BANK SERVICE FEE                                     2600-000                                         20.66           14,337.08



                                                                                                                        Page Subtotals                 300.00                 73.32




UST Form 101-7-TFR (5/1/2011) (Page 9)                                                                                                                                                Exhibit B
                                     Case 15-20237         Doc 198       Filed 04/10/19 FORM Entered
                                                                                              2        04/10/19               08:19:24          Desc Main                                           Page 5
                                                                         Document
                                                                  ESTATE CASH RECEIPTS AND Page  10 of 22
                                                                                           DISBURSEMENTS RECORD

                 Case No: 15-20237                                                                                                             Trustee Name: Andrew J. Maxwell
              Case Name: TAIYM, NADER                                                                                                            Bank Name: Associated Bank
                                                                                                                                        Account Number/CD#: ******2789 Checking Account
       Taxpayer ID No: **-***2619                                                                                              Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 10/29/2018                                                                                             Separate bond (if applicable): 0.00

    1                   2                           3                                        4                                                    5                     6                      7
                                                                                                                           Uniform
Transaction         Check or                                                                                                Trans.                                                         Account/ CD
   Date             [Refer#]            Paid To / Received From                 Description of Transaction                  Code             Deposits($)        Disbursements($)            Balance($)
11/07/2016                       ASSOCIATED BANK                       BANK SERVICE FEE                                    2600-000                                            21.32            14,315.76


11/16/2016             [9]       DAVID LLOYD                           HALSTED RENT                                        1222-000                   800.00                                    15,115.76
                                 615B S LA GRANGE RD
                                 LAGRANGE , IL 60525

12/07/2016                       ASSOCIATED BANK                       BANK SERVICE FEE                                    2600-000                                            21.17            15,094.59


12/21/2016            10006      CAPITAL ONE BANK                      FOR 11/16 AUTO OWNERS INSURANCE                     2420-000                                          2,436.96           12,657.63
                                                                       6 Months insurance on RE on S Halsted;ACCOUNT
                                                                       014705440



01/09/2017                       ASSOCIATED BANK                       BANK SERVICE FEE                                    2600-000                                            22.44            12,635.19


02/01/2017             [9]       RAMSEY FATHI NATOUR                   HALSTED RENT                                        1222-000               10,778.96                                     23,414.15


02/01/2017             [9]       RAMSEY FATHI NATOUR                   HALSTED RENT                                        1222-000                   800.00                                    24,214.15


02/07/2017                       ASSOCIATED BANK                       BANK SERVICE FEE                                    2600-000                                            19.84            24,194.31


02/14/2017             [9]       DAVID LLOYD                           HALSTED RENT                                        1222-000                   500.00                                    24,694.31
                                 615B S LA GRANGE RD
                                 LAGRANGE , IL 60525

                                                                                                                       Page Subtotals             12,878.96                  2,521.73




UST Form 101-7-TFR (5/1/2011) (Page 10)                                                                                                                                                 Exhibit B
                                     Case 15-20237         Doc 198       Filed 04/10/19 FORM Entered
                                                                                              2        04/10/19               08:19:24          Desc Main                                           Page 6
                                                                         Document
                                                                  ESTATE CASH RECEIPTS AND Page  11 of 22
                                                                                           DISBURSEMENTS RECORD

                 Case No: 15-20237                                                                                                             Trustee Name: Andrew J. Maxwell
              Case Name: TAIYM, NADER                                                                                                            Bank Name: Associated Bank
                                                                                                                                        Account Number/CD#: ******2789 Checking Account
       Taxpayer ID No: **-***2619                                                                                              Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 10/29/2018                                                                                             Separate bond (if applicable): 0.00

    1                   2                          3                                           4                                                  5                     6                      7
                                                                                                                           Uniform
Transaction         Check or                                                                                                Trans.                                                         Account/ CD
   Date             [Refer#]            Paid To / Received From                    Description of Transaction               Code             Deposits($)        Disbursements($)            Balance($)
03/07/2017                       ASSOCIATED BANK                       BANK SERVICE FEE                                    2600-000                                            32.85            24,661.46


03/14/2017            10007      INTERNATIONAL SURETIES, LTD           BOND PAYMENTS                                       2300-000                                             5.18            24,656.28
                                 701 POYDRAS ST.                       BOND # 016073584
                                 SUITE 420
                                 NEW ORLEANS , LA 70139

04/07/2017                       ASSOCIATED BANK                       BANK SERVICE FEE                                    2600-000                                            36.66            24,619.62


05/05/2017                       ASSOCIATED BANK                       BANK SERVICE FEE                                    2600-000                                            35.42            24,584.20


05/17/2017            10008      DISCOVER CARD                         AUTO OWNERS INSURANCE                               2420-000                                          2,422.04           22,162.16
                                                                       DISCOVER last 4 #s 5440;CO 517-323-1200 MI on
                                                                       4/26/17



06/07/2017                       ASSOCIATED BANK                       BANK SERVICE FEE                                    2600-000                                            36.55            22,125.61


06/13/2017             [12]      NADER TAIYM                           2011 JEEP                                           1229-000                6,000.00                                     28,125.61


07/10/2017                       ASSOCIATED BANK                       BANK SERVICE FEE                                    2600-000                                            38.29            28,087.32


08/07/2017                       ASSOCIATED BANK                       BANK SERVICE FEE                                    2600-000                                            41.76            28,045.56



                                                                                                                       Page Subtotals              6,000.00                  2,648.75




UST Form 101-7-TFR (5/1/2011) (Page 11)                                                                                                                                                 Exhibit B
                                     Case 15-20237         Doc 198       Filed 04/10/19 FORM Entered
                                                                                              2        04/10/19      08:19:24          Desc Main                                         Page 7
                                                                         Document
                                                                  ESTATE CASH RECEIPTS AND Page  12 of 22
                                                                                           DISBURSEMENTS RECORD

                 Case No: 15-20237                                                                                                    Trustee Name: Andrew J. Maxwell
              Case Name: TAIYM, NADER                                                                                                   Bank Name: Associated Bank
                                                                                                                               Account Number/CD#: ******2789 Checking Account
       Taxpayer ID No: **-***2619                                                                                     Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 10/29/2018                                                                                    Separate bond (if applicable): 0.00

    1                   2                          3                                         4                                           5                     6                    7
                                                                                                                  Uniform
Transaction         Check or                                                                                       Trans.                                                       Account/ CD
   Date             [Refer#]            Paid To / Received From                  Description of Transaction        Code             Deposits($)        Disbursements($)          Balance($)
09/08/2017                       ASSOCIATED BANK                       BANK SERVICE FEE                           2600-000                                           41.70           28,003.86


10/06/2017                       ASSOCIATED BANK                       BANK SERVICE FEE                           2600-000                                           40.29           27,963.57


10/20/2017             [11]      RAMSEY FATHI NATOUR                   8125 HALSTED RE                            1249-000               50,000.00                                   77,963.57
                                 BOA CASHIER CHECK

10/20/2017             [11]      DAVID LLOYD                           SETTLEMENT PAYMENT                         1249-000               20,000.00                                   97,963.57
                                 615B S LA GRANGE RD
                                 LAGRANGE , IL 60525

11/07/2017                       ASSOCIATED BANK                       BANK SERVICE FEE                           2600-000                                           81.85           97,881.72


12/07/2017                       ASSOCIATED BANK                       BANK SERVICE FEE                           2600-000                                          140.81           97,740.91


12/12/2017             [9]       NADER TAIYM                           CELL TOWER RENT                            1222-000                7,382.66                                  105,123.57


01/08/2018                       ASSOCIATED BANK                       BANK SERVICE FEE                           2600-000                                          152.39          104,971.18


02/06/2018             [9]       DAVID P. LLOYD                        rent and insurance                         1222-000               11,401.00                                  116,372.18
                                 615 B S LAGRANGE RD
                                 LA GRANGE , IL 60525

                                                                                                              Page Subtotals             88,783.66                  457.04




UST Form 101-7-TFR (5/1/2011) (Page 12)                                                                                                                                      Exhibit B
                                     Case 15-20237            Doc 198     Filed 04/10/19 FORM Entered
                                                                                               2        04/10/19                08:19:24          Desc Main                                         Page 8
                                                                          Document
                                                                   ESTATE CASH RECEIPTS AND Page  13 of 22
                                                                                            DISBURSEMENTS RECORD

                 Case No: 15-20237                                                                                                               Trustee Name: Andrew J. Maxwell
              Case Name: TAIYM, NADER                                                                                                              Bank Name: Associated Bank
                                                                                                                                          Account Number/CD#: ******2789 Checking Account
       Taxpayer ID No: **-***2619                                                                                                Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 10/29/2018                                                                                               Separate bond (if applicable): 0.00

    1                   2                            3                                          4                                                   5                     6                    7
                                                                                                                              Uniform
Transaction         Check or                                                                                                   Trans.                                                      Account/ CD
   Date             [Refer#]             Paid To / Received From                  Description of Transaction                   Code            Deposits($)        Disbursements($)          Balance($)
02/13/2018            10009      INTERNATIONAL SURETIES, LTD            BOND PAYMENTS                                         2300-000                                          35.22          116,336.96
                                 SUITE 420                              BOND # 016073584;TERM 02/01/1/ TO 02/01/19
                                 701 POYDRAS ST.
                                 NEW ORLEANS , LA 70139

05/18/2018            10010      ILLINOIS DEPARTMENT OF REVENUE         FEIN # XX-XXXXXXX                                     2810-000                                         301.00          116,035.96
                                 P.O.BOX 19053                          2016 IL-1041-V
                                 SPRINGFIELD , IL 62794-9053

05/18/2018            10011      ILLINOIS DEPARTMENT OF REVENUE         FEIN # XX-XXXXXXX                                     3210-000                                         393.00          115,642.96
                                 P.O.BOX 19053                          2017 IL-1041-V
                                 SPRINGFIELD , IL 62794-9053

09/28/2018                       Transfer to Texas Capital Bank         Transfer to Texas Capital Bank                        9999-000                                   115,642.96                   0.00


                                                                                                                         Page Subtotals                   0.00           116,372.18


                                                                                               COLUMN TOTALS                                       128,793.43            128,793.43
                                                                                                           Less:Bank Transfer/CD's                        0.00           115,642.96
                                                                                               SUBTOTALS                                           128,793.43             13,150.47

                                                                                                         Less: Payments to Debtors                                               0.00
                                                                                               Net                                                 128,793.43             13,150.47




UST Form 101-7-TFR (5/1/2011) (Page 13)                                                                                                                                                 Exhibit B
                                       Case 15-20237           Doc 198        Filed 04/10/19 FORM Entered
                                                                                                   2        04/10/19             08:19:24          Desc Main                                        Page 9
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  14 of 22
                                                                                                DISBURSEMENTS RECORD

                 Case No: 15-20237                                                                                                                Trustee Name: Andrew J. Maxwell
              Case Name: TAIYM, NADER                                                                                                               Bank Name: Texas Capital Bank
                                                                                                                                           Account Number/CD#: ******4252 Checking Account
       Taxpayer ID No: **-***2619                                                                                                 Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 10/29/2018                                                                                                Separate bond (if applicable): 0.00

    1                    2                            3                                            4                                                 5                      6                   7
                                                                                                                               Uniform
Transaction          Check or                                                                                                   Trans.                                                     Account/ CD
   Date              [Refer#]               Paid To / Received From                   Description of Transaction                Code            Deposits($)        Disbursements($)         Balance($)
09/28/2018                         Transfer from Associated Bank            Transfer from Associated Bank                      9999-000             115,642.96                                 115,642.96


                                                                                                                          Page Subtotals            115,642.96                   0.00


                                                                                                  COLUMN TOTALS                                     115,642.96                   0.00
                                                                                                            Less:Bank Transfer/CD's                 115,642.96                   0.00
                                                                                                  SUBTOTALS                                                0.00                  0.00

                                                                                                        Less: Payments to Debtors                                                0.00
                                                                                                  Net                                                      0.00                  0.00


                                                                                          TOTAL-ALL ACCOUNTS                                         NET                     NET             ACCOUNT
                    All Accounts Gross Receipts:          128,793.43                                                                               DEPOSITS             DISBURSEMENTS        BALANCE

              All Accounts Gross Disbursements:            13,150.47
                                                                                          ******2789 Checking Account                               128,793.43              13,150.47
                                All Accounts Net:         115,642.96
                                                                                          ******4252 Checking Account                                      0.00                  0.00

                                                                                          Net Totals                                                128,793.43              13,150.47        115,642.96




UST Form 101-7-TFR (5/1/2011) (Page 14)                                                                                                                                                 Exhibit B
                                        Case 15-20237     Doc 198       Filed 04/10/19 Entered 04/10/19 08:19:24     Desc Main
                                                                        Document      Page 15 of 22
  Case: 15-20237                                                                                                                      Andrew J. Maxwell Trustee
  TAIYM, NADER                                                                 CLAIMS REGISTER                                              Dated: Oct 29, 2018
                                                                                                                                                EXHIBIT C Page 1


  Claim                                         UTC /                            Proof of        Allowed      Previously     Prop. Payment       Remaining
             Creditor                                          Status
   No.                                          Class                             Claim          Amount          Paid        Prop. Interest       Balance
             Andrew J. Maxwell                 2100-000     Valid To Pay            9,689.67       9,689.67           0.00        9,689.67                0.00
             4240 N. Greenview Avenue           ADMIN
             Chicago, IL 60613
             CLERK OF THE US BANKRUPTCY 2700-000            Valid To Pay             350.00          350.00           0.00          350.00                0.00
             COURT                       ADMIN

             American Auction Associates,      2500-000     Valid To Pay             250.00          250.00           0.00          250.00                0.00
             Inc.                               ADMIN
             460 Irmen Drive
             Addison, IL 60148
             MAXWELL LAW GROUP, LLC            3110-000     Valid To Pay          44,851.51       44,390.00           0.00       44,390.00                0.00
             20 N. CLARK ST.                    ADMIN
             SUITE 200
             CHICAGO , IL 60602
             MAXWELL LAW GROUP, LLC            3220-000     Valid To Pay          44,851.51          461.51           0.00          461.51                0.00
             20 N. CLARK ST.                    ADMIN
             SUITE 200
             CHICAGO , IL 60602
             LOIS WEST and KUTCHINS,           3410-000     Valid To Pay            2,623.50       2,623.50           0.00        2,623.50                0.00
             ROBBINS & DIAMOND LTD              ADMIN
             35 EAST WACKER DRIVE
             SUITE 690
             CHICAGO , IL 60601
 BOND        ARTHUR B. LEVINE COMPANY          2300-000     Valid To Pay                2.14           2.14           2.14             0.00               0.00
             370 LEXINGTON AVE                  ADMIN
             SUITE 1101
             NEW YORK , NY 10017
 BOND        INTERNATIONAL SURITIES            2300-000     Valid To Pay               80.80          80.80          40.40           40.40                0.00
                                                ADMIN


UST Form 101-7-TFR (5/1/2011) Page 15
                                        Case 15-20237     Doc 198       Filed 04/10/19 Entered 04/10/19 08:19:24     Desc Main
     Case: 15-20237                                                     Document      Page 16 of 22                                   Andrew J. Maxwell Trustee
     TAIYM, NADER                                                              CLAIMS REGISTER                                              Dated: Oct 29, 2018
                                                                                                                                                EXHIBIT C Page 2


     Claim                                      UTC /                            Proof of        Allowed      Previously     Prop. Payment       Remaining
             Creditor                                          Status
      No.                                       Class                             Claim          Amount          Paid        Prop. Interest       Balance
 e           FACTOR LAW                        3220-000     Valid To Pay          18,555.61          293.11           0.00          293.11                0.00
             ARIANE HOLTSCHLAG                  ADMIN
             105 W MADISON SUITE 1500
             CHICAGO , IL 60602
 f           FACTOR LAW                        3210-000     Valid To Pay          18,555.61       18,262.50           0.00       18,262.50                0.00
             ARIANE HOLTSCHLAG                  ADMIN
             105 W MADISON SUITE 1500
             CHICAGO , IL 60602

ADMINISTRATIVE TOTAL                                                             139,810.35       76,403.23         42.54        76,360.69                0.00




UST Form 101-7-TFR (5/1/2011) Page 16
                                        Case 15-20237     Doc 198       Filed 04/10/19 Entered 04/10/19 08:19:24     Desc Main
  Case: 15-20237                                                        Document      Page 17 of 22                                   Andrew J. Maxwell Trustee
  TAIYM, NADER                                                                 CLAIMS REGISTER                                              Dated: Oct 29, 2018
                                                                                                                                                EXHIBIT C Page 3


  Claim                                         UTC /                            Proof of        Allowed      Previously     Prop. Payment       Remaining
             Creditor                                          Status
   No.                                          Class                             Claim          Amount          Paid        Prop. Interest       Balance
 000002 IRS                                    4300-000     Valid To Pay         228,025.22      228,025.22           0.00       39,282.27         188,742.95
 A      PO Box 21126                           PRIORITY
        Philadelphia , PA 19114
 000004 ILLINOIS DEPARTMENT OF                 5800-000     Valid To Pay         102,537.48      102,537.48           0.00             0.00        102,537.48
 A      REVENUE                                PRIORITY
        Bankruptcy Section
        P.O. Box 64338
        Chicago , ILLINOIS 60664-0338
 000005 ILLINOIS DEPARTMENT OF                 5800-000     Valid To Pay          14,915.92       14,915.92           0.00             0.00         14,915.92
 A      REVENUE                                PRIORITY
        Bankruptcy Section
        P.O. Box 64338
        Chicago , ILLINOIS 60664-0338

PRIORITY TOTAL                                                                   345,478.62      345,478.62           0.00       39,282.27         306,196.35




UST Form 101-7-TFR (5/1/2011) Page 17
                                        Case 15-20237     Doc 198       Filed 04/10/19 Entered 04/10/19 08:19:24     Desc Main
  Case: 15-20237                                                        Document      Page 18 of 22                                   Andrew J. Maxwell Trustee
  TAIYM, NADER                                                                 CLAIMS REGISTER                                              Dated: Oct 29, 2018
                                                                                                                                                EXHIBIT C Page 4


  Claim                                         UTC /                            Proof of        Allowed      Previously     Prop. Payment       Remaining
             Creditor                                          Status
   No.                                          Class                             Claim          Amount          Paid        Prop. Interest       Balance
 1           JORDAN FAKHOURI                   7100-000     Valid To Pay         268,367.00      268,367.00           0.00             0.00        268,367.00
             c/o Joseph Younes                  UNSEC
             166 W. Washington St., Suite
             600
             Chicago , IL 60602
 000002 INTERNAL REVENUE SERVICE               7100-000     Valid To Pay          53,739.64       53,739.64           0.00             0.00         53,739.64
 B                                              UNSEC

 3           POMPS TIRE SERVICE INC            7100-000     Valid To Pay             115.00          115.00           0.00             0.00            115.00
             PO Box 1630                        UNSEC
             Green Bay , WI 54305
 000004 ILLINOIS DEPARTMENT OF                 7100-000     Valid To Pay          16,380.54       16,380.54           0.00             0.00         16,380.54
 B      REVENUE                                 UNSEC
        Bankruptcy Section
        P.O. Box 64338
        Chicago , ILLINOIS 60664-0338
 000005 ILLINOIS DEPARTMENT OF                 7100-000     Valid To Pay            2,800.50       2,800.50           0.00             0.00          2,800.50
 B      REVENUE                                 UNSEC
        Bankruptcy Section
        P.O. Box 64338
        Chicago , ILLINOIS 60664-0338
 6           ILLINOIS BELL TELEPHONE           7100-000     Valid To Pay             993.02          993.02           0.00             0.00            993.02
             COMPANY                            UNSEC
             % AT&T Services, Inc
             Karen Cavagnaro, Paralegal
             One AT&T Way, Room 3A104
             Bedminster , NJ 07921
 7           NICOR GAS                         7100-000     Valid To Pay             576.29          576.29           0.00             0.00            576.29
             po box 549                         UNSEC
             Aurora , IL 60507


UST Form 101-7-TFR (5/1/2011) Page 18
                                        Case 15-20237     Doc 198       Filed 04/10/19 Entered 04/10/19 08:19:24     Desc Main
  Case: 15-20237                                                        Document      Page 19 of 22                                   Andrew J. Maxwell Trustee
  TAIYM, NADER                                                                 CLAIMS REGISTER                                              Dated: Oct 29, 2018
                                                                                                                                                EXHIBIT C Page 5


  Claim                                         UTC /                            Proof of        Allowed      Previously     Prop. Payment       Remaining
             Creditor                                          Status
   No.                                          Class                             Claim          Amount          Paid        Prop. Interest       Balance
 8           TALAN & KTSANES                   7100-000     Valid To Pay            3,413.00       3,413.00           0.00             0.00          3,413.00
             223 W JACKSON - SUITE 512          UNSEC
             CHICAGO , IL 60606

UNSECURED TOTAL                                                                  346,384.99      346,384.99           0.00             0.00        346,384.99




REPORT TOTALS                                                                    831,673.96      768,266.84         42.54       115,642.96         652,581.34




UST Form 101-7-TFR (5/1/2011) Page 19
            Case 15-20237               Doc 198    Filed 04/10/19 Entered 04/10/19 08:19:24            Desc Main
                                                   Document      Page 20 of 22
                                                  TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                             Exhibit D

Case No.: 15-20237
Case Name: TAIYM, NADER

Trustee Name: Andrew J. Maxwell
                     Balance on Hand                                                                           $115,642.96
Claims of secured creditors will be paid as follows:


                                                                                           Interim
   Claim                                                 Claim       Allowed Amount      Payments to          Proposed
    No.       Claimant                                  Asserted         of Claim            Date             Payment
000002       IRS                                    $     228,025.22 $    228,025.22 $             0.00 $        39,282.27
Total to be paid to secured creditors                                                                   $        39,282.27
Remaining Balance                                                                                       $        76,360.69

         Applications for chapter 7 fees and administrative expenses have been filed as follows:


                                                                                          Interim
                                                                                         Payments             Proposed
                             Reason/Applicant                        Total Requested      to Date             Payment
Trustee, Fees: Andrew J. Maxwell                                     $      9,689.67 $              0.00 $         9,689.67
Attorney for Trustee, Fees: MAXWELL LAW GROUP, LLC                   $     44,390.00 $              0.00 $        44,390.00
Attorney for Trustee, Expenses: FACTOR LAW                           $        293.11 $              0.00 $           293.11
Accountant for Trustee, Fees: LOIS WEST and KUTCHINS,                $      2,623.50 $              0.00 $         2,623.50
Charges: U.S. Bankruptcy Court                                       $        350.00 $              0.00 $           350.00
Other: FACTOR LAW                                                    $     18,262.50 $              0.00 $        18,262.50
Other: MAXWELL LAW GROUP, LLC                                        $        461.51 $              0.00 $           461.51
Other: ARTHUR B. LEVINE COMPANY                                      $          2.14 $              2.14 $                0.00
Other: INTERNATIONAL SURITIES                                        $         80.80 $             40.40 $               40.40
Other: American Auction Associates, Inc.                             $        250.00 $              0.00 $           250.00

Total to be paid for chapter 7 administrative expenses                                                   $        76,360.69
Remaining Balance                                                                                        $                0.00

         Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                              NONE
      In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$117,453.40 must be paid in advance of any dividend to general (unsecured) creditors.

UST Form 101-7-TFR (5/1/2011) Page 20
            Case 15-20237               Doc 198   Filed 04/10/19 Entered 04/10/19 08:19:24                   Desc Main
                                                  Document      Page 21 of 22
         Allowed Priority Claims are:



    Claim                                                Allowed Amount of Interim Payments to
     No.       Claimant                                        Claim               Date                      Proposed Payment
000004A ILLINOIS DEPARTMENT OF REVENUE                  $           102,537.48 $                0.00 $                     0.00
000005A ILLINOIS DEPARTMENT OF REVENUE                  $            14,915.92 $                0.00 $                     0.00

Total to be paid to priority creditors                                                                   $                 0.00

Remaining Balance                                                                                        $                 0.00

       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $346,384.99 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 0.0 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:


                                                             Allowed
    Claim                                                   Amount of             Interim Payments              Proposed
     No.       Claimant                                       Claim                     to Date                 Payment
1             JORDAN FAKHOURI                           $       268,367.00 $                   0.00 $                      0.00
000002B INTERNAL REVENUE SERVICE                        $           53,739.64 $                0.00 $                      0.00
3             POMPS TIRE SERVICE INC                    $              115.00 $                0.00 $                      0.00
000004B ILLINOIS DEPARTMENT OF REVENUE                  $           16,380.54 $                0.00 $                      0.00
000005B ILLINOIS DEPARTMENT OF REVENUE                  $            2,800.50 $                0.00 $                      0.00
6             ILLINOIS BELL TELEPHONE COMPANY           $              993.02 $                0.00 $                      0.00
7             NICOR GAS                                 $              576.29 $                0.00 $                      0.00
8             TALAN & KTSANES                           $            3,413.00 $                0.00 $                      0.00

Total to be paid to timely general unsecured creditors                                               $                     0.00

Remaining Balance                                                                                    $                     0.00


         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

       Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be
UST Form 101-7-TFR (5/1/2011) Page 21
            Case 15-20237               Doc 198   Filed 04/10/19 Entered 04/10/19 08:19:24    Desc Main
                                                  Document      Page 22 of 22
0.0 %, plus interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:
                                                            NONE




UST Form 101-7-TFR (5/1/2011) Page 22
